Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8 and 15 are independent and have been amended and so have Claims 5, 8-11, and 18.  Examiner’s Amendment below also modify the Claims as amended by the Applicant.
This Application is published as 20200175228.
Earliest apparent priority 1 May 2018.
This Application is a continuation of 16/019,021 issued as U.S. 10,599,769.  A Terminal Disclaimer over the term of the parent issued patent was filed on 10/29/2021. 
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Ms. Rebecca Bachner on 3/3/2022.
Amend independent Claims 1, 8, and 15 as follows:
1. A method, comprising: 
identifying, by a device, a plurality of samples of textual content, the plurality of samples of textual context including user-generated reviews of products;
performing, by the device, tokenization of the plurality of samples of textual content to generate a respective plurality of tokenized samples using a domain-specific corpus, the domain-specific corpus to identify a mapping of one or more terms from the plurality of samples of textual content to the respective plurality of tokenized samples; 
performing, by the device, embedding of the respective plurality of tokenized samples using the domain-specific corpus to generate a sample matrix; 
determining, by the device, groupings of attributes of the sample matrix using a convolutional neural network, the groupings of attributes of the sample matrix being passed to a bidirectional long short-term memory (LSTM) layer; 
determining, by the device, context relationships between the groupings of attributes of the sample matrix using a bidirectional LSTM technique associated with the bidirectional LSTM layer; 
using, by the device, a nonparametric paired comparison of respective scores associated with a plurality of predicted labels to determine that a first predicted label, of the plurality of predicted labels, is significant in comparison to a second predicted label of the plurality of predicted labels,
wherein the first predicted label and the second predicted label being associated with a sample of textual content, of the plurality of samples of textual content,
wherein at least one of the first predicted label or the second predicted label relates to a sentiment of the sample of textual content, and 
wherein the respective scores indicate a respective confidence level of a model with regard to a label and are determined based on a Monte Carlo simulation using a dropout technique;
selecting, by the device, the first predicted label using the model and based on the nonparametric paired comparison of the respective scores associated with the plurality of predicted labels; 
providing, by the device, information identifying the first predicted label to a user for classification; 
receiving, by the device, feedback associated with the first predicted label from the user; and 
updating, by the device, the model based on the feedback from the user.

8. A device, comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, to: 
identify a plurality of samples of textual content, the plurality of samples of textual content including user-generated reviews of products; 
perform tokenization of the plurality of samples of textual content to generate a respective plurality of tokenized samples using a domain-specific corpus, the domain-
perform embedding of the respective plurality of tokenized samples using the domain-specific corpus to generate a sample matrix; 
determine groupings of attributes of the sample matrix using a convolutional neural network, the groupings of attributes of the sample matrix being passed to a bidirectional long short-term memory (LSTM) layer; 
determine context relationships between the groupings of attributes of the sample matrix using a bidirectional LSTM technique associated with the bidirectional LSTM layer; 
use a nonparametric paired comparison of respective scores associated with a plurality of predicted labels to determine that a first predicted label, of the plurality of predicted labels, is significant in comparison to a second predicted label of the plurality of predicted labels, wherein the first predicted label and the second predicted label being  associated with a sample of textual content, of the plurality of samples of textual content, wherein at least one of the first predicted label or the second predicted label relates to one or more of: 
a sentiment of the sample of textual content, 

a product, of the products, associated with the sample of textual content, 
a service associated with the sample of textual content, or 
an issue associated with the sample of textual content[[;]] , and

select the first predicted label using the model and based on the nonparametric paired comparison of the respective scores associated with the plurality of predicted labels; and 
provide information identifying the first predicted label to a user for classification.

15. A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a plurality of samples of textual content, the plurality of samples of textual content including user-generated reviews of products; 
perform tokenization of the plurality of samples of textual content to generate a respective plurality of tokenized samples using a domain-specific corpus, the domain-specific corpus to identify a mapping of one or more terms from the plurality of samples of textual content to the respective plurality of tokenized samples; 
perform embedding of the respective plurality of tokenized samples using the domain-specific corpus to generate a sample matrix; 
determine groupings of attributes of the sample matrix using a convolutional neural network, the groupings of attributes of the sample matrix being passed to a bidirectional long short-term memory (LSTM) layer; 
determine context relationships between the groupings of attributes of the sample matrix using a bidirectional LSTM technique associated with the bidirectional LSTM layer;    
use a nonparametric paired comparison of respective scores associated with a plurality of predicted labels to determine that a first predicted label, of the plurality of predicted labels, is significant in comparison to a second predicted label of the plurality of predicted labels, wherein the first predicted label and the second predicted label being associated with a sample of textual content, of the plurality of samples of textual content, wherein at least one of the first predicted label or the second predicted label relates to a sentiment of the sample of textual content, and wherein the respective scores indicate a respective confidence level of a model with regard to a label and are determined based on a Monte Carlo simulation using a dropout technique; 
select the first predicted label using the model and based on the nonparametric paired comparison of the respective scores associated with the plurality of predicted labels; and 
provide information identifying the first predicted label.
Allowable Subject Matter
Subject to the Examiner’s Amendments above, the pending Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the independent Claims have different scopes and are composed of limitations and sub-parts that are known in the prior art as provided during the prosecution and further below.  However, each independent Claim when considered in its entirety as a whole including all of the limitations of each and the connection between the limitations as interpreted in view of the Specification constitutes a particular tool for performance a particular task and was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record

	The Claim is directed to steps of labeling user-generated product reviews and the overall structure is taught by Chalabi (U.S. 2017/0091313) which extracts and identifies facts and clusters the similar facts together and also assigns a confidence score to each identified relation/clustering.

    PNG
    media_image1.png
    299
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    645
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    858
    664
    media_image3.png
    Greyscale


	Chalabi was short in that it did not teach the use of a LSTM CNN for grouping of the facts.
	Zhou (“A C-LSTM Neural Network for Text Classification,” Chunting Zhou, Chonglin Sun, Zhiyuan Liu, Francis C.M. Lau.  November 2015”) was added for teaching the use of a Bidirectional LSTM for labeling of the input text samples and section “4 Learning C-LSTM for Text Classification” teaches that an error for each label is defined and from the optimization of the error term in (5), the “true labels” are found.  
	Chowdhury is added to teach that domain-specific corpuses that map domain jargon to embeddings are known in the art.
	The specific statistical methods that are included in the Claims are taught by Shen (U.S. 20180075602) which teaches the use of Monte Carlo model simulation using a dropout technique for obtaining a prediction confidence associated with estimated values.  “[0102]  …  prediction confidences for the surface normals and depths are computed using Monte Carlo dropout  ….”
	Then, the prediction confidences / “scores associated with … predicted labels” are evaluated to find which ones are significantly different from one another and should be in different clusters.  The particular method by which this clustering is done is the “non-parametric paired comparison” which is taught by Granados (U.S. 20210125367) which teaches that the non-parametric paired comparison using the Wilcoxon test is used to find the statistically significant difference between the values.
	
Domain Specific Corpus mapping Jargon to Embeddings:
Bakis (U.S. 20180357216)
“[0030] The system may execute the algorithm to read vocabulary and extract trained word embeddings from a domain specific corpus….”
Glass (U.S. 20130117024)
“[0048] Using a large, domain specific, unannotated corpus U, STR gathers, at 24, vectors 26 describing the context in which each word is found. Since parsing is generally lower quality in non-newswire domains, dependency based contexts are not used. Instead the corpus is simply tokenized….”
Kurata (U.S. 20180090128)
“A method and system are provided for training word embedding of domain-specific words. The method includes training, by a processor, a first word embedding, using a general domain corpus, on one or more terms inputted by a user. The method further includes retraining, by the processor, the first word embedding, using a specific domain corpus, for a Neuro-Linguistic Programming task, to create a tuned word embedding….”

Doyle (U.S. 10,705,796): Figure 3E, “306E Natural Language Inputs” or free text inputs 306E may include the descriptions of businesses or professions in Schedule C of Form 1040 when using an electronic tax return preparation and filing software application.  Figure 3A provides “data sets 308A “ to “classifiers 306A” and “These data sets 308A may include digital contents of various formats including, for example, textual format, images, audio streams (e.g., speech data), etc.”  Figure 4A, 402 identifies a set of “digital content” for classification.

Brun (U.S. 9633007) classifies products reviews:
“Sentiment analysis (or opinion mining) analyzes people's opinions, sentiments, evaluations, attitudes, and emotions from written text, using natural language processing. It finds uses in a variety of applications, such as in analysis of data from blogs, social media websites, and product review websites, enabling detection of customer opinions about the products and/or services of a business or other organization and may be used for making business decisions or for making recommendations to product reviewers.”  Col. 1, lines 10-17.
“… With a classifier trained to output at least one of category labels and polarity labels for aspect terms, classifying the identified aspect term based on the extracted features.”  Abstract.
See Figure 4 of Brun:  “The wine list is interesting and has many good values.”

Costello (U.S. 20200065384) teaches the use of both CNN and RNN (LSTM):
“[0003] Currently the deep learning models have been proved as effective algorithms to solve classification tasks in natural language processing. Among the many deep learning approaches that have been researched, two major deep learning variants have been widely studied and utilized for intent classification, which include convolutional neural networks ( CNNs) and recurrent neural networks (RNNs). Although the CNNs based approaches are heavily used in computer vision tasks, they have also been adapted and proven successful on natural language processing (NLP) tasks. The RNNs based approaches have also worked well for intent classification.”
“[0021] In the embodiments of the method described above, the at least one neural networks-based model can comprise at least one convolutional neural networks-based model and at least one recurrent neural networks-based model.”
[0072] The input data to be received by the hierarchical prediction module 200 in the intent classification system 001 disclosed herein can be in the form of text, comprising a single word or any practical number of words, which is compatible with, and thus can be directly taken for the prediction task by, the hierarchical prediction module 200 in the system.
[0076] The final prediction result to be outputted by the hierarchical prediction module 200 in the intent classification system 001 disclosed herein can include a class (or an identifier /label thereof) to which the input data most likely belongs….

    PNG
    media_image4.png
    471
    486
    media_image4.png
    Greyscale

He (U.S. 20190156210) teaches that both CNN and RNNs (LSTM) can be used as building blocks of a same classification system.
“[0007] In particular embodiments, the assistant system may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. ….”  Abstract.

Jaech (U.S. 20180349477):
“[0007] … In particular embodiments, the social-networking system may use a bi-directional Long Short-Term Memory ( LSTM) network as the neural network for encoding the generated term-embeddings. A bi -LSTM may comprise a series of states connected in forward and backward directions. Each state of the bi -LSTM may take a term embedding for a respective term in the search query as an input and may produce an encoded term embedding as an output by processing input term embedding and signals from both neighboring states. The output encoded term embedding may represent the contextual meaning of the corresponding term in the search query….”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659